Citation Nr: 0914819	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an extension of a temporary total rating for 
convalescence beyond August 31, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1998 to 
November 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  


FINDING OF FACT

As a result of residuals of surgery for his service-connected 
right shoulder disability, the Veteran was not medically 
cleared to return to work until October 11, 2005. 


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for 
convalescence through October 2005 have been met.  38 C.F.R. 
§§ 3.102, 4.30 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice.  In addition, the Board 
has determined that the evidence currently of record is 
sufficient to establish the Veteran's entitlement to an 
extension of the temporary total rating for convalescence 
through October 2005.  This represents a full grant of the 
benefit sought on appeal.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008) or 38 C.F.R. § 3.159 (2008).




Legal Criteria

A temporary total disability rating for convalescence 
purposes will be assigned  without regard to other provisions 
of the rating schedule when it is established that treatment 
of a service-connected disability resulted in the following:

(1) surgery necessitating at least one month of 
convalescence;

(2) surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or

(3) immobilization by a cast, without surgery, of one major 
joint or more.

The temporary total rating will be assigned effective the 
date of hospital admission or outpatient treatment and 
continue for a period of 1, 2, or 3 months from the first day 
of the month following such hospital discharge or outpatient 
release.  38 C.F.R. § 4.30.

Furthermore, extensions of temporary convalescent ratings for 
1, 2, or 3 months for items number (1) (2) and (3) above may 
be granted, and extensions up to 6 months beyond the initial 
6 months may be granted for items (2) and (3) above.  
38 C.F.R. § 4.30.

Analysis

The Veteran is service-connected for chronic right shoulder 
strain, status post surgeries with limitation of motion.  On 
July 18, 2005, the Veteran underwent a modified open Bankart 
procedure to repair his right shoulder in response to 
episodes of instability.  

The Veteran works for the United States Postal Service 
(USPS).  A January 2006 letter from the Veteran's Postmaster 
supervisor states the Veteran underwent shoulder surgery on 
July 18, 2005, and was not permitted to return to work until 
he provided medical documentation stating he was fit for 
duty.  The Veteran returned to work on October 11, 2005, 
having provided satisfactory medical clearance.

In a statement received from the Veteran in April 2006, he 
stated that his job required him to sort letters and flats, 
and at times he is required to lift packages up to 70 pounds 
over his head.

In a September 2005 orthopedic treatment note, the Veteran's 
treating VA physician stated that the Veteran's shoulder was 
continuing to improve and that the Veteran had begun physical 
therapy at a particular facility as of September 6, 2005.  
The physician stated that the Veteran would need about 5-8 
weeks total time for recovery and that he would re-evaluate 
the Veteran's condition in October 2005.  

In October 2005 the Veteran was afforded a VA examination to 
re-evaluate his right shoulder disability.  At this 
examination the examiner reported that the Veteran had been 
off work for a total of three months because of his July 2005 
surgery and that the Veteran was excited to return to work 
once he was cleared by the orthopedic clinic.  The examiner 
also stated that the current level of right shoulder 
disability would continue to have significant effects on the 
Veteran's ability to function at work.

In a note dated November 3, 2005, the Veteran's orthopedic 
physician stated the Veteran was to be considered totally 
unable to return to his job with the USPS from the day of 
surgery, July 18, 2005, to the day of his actual return on 
October 11, 2005.  The physician stated that the time off was 
ordered by him and was necessary for the Veteran to complete 
his physical therapy given his job description with the USPS.  

In a January 2006 orthopedic progress note, the Veteran's 
treating orthopedic physician again stated that the Veteran 
had been physically unable to return to work until completion 
of rehabilitation and physical therapy.  The physician 
further went on to state that considering the Veteran's job 
description, the Veteran was not cleared by the orthopedic 
clinic to return to any duty until the post-operative therapy 
was completed.

In light of this evidence, the Board has determined that the 
Veteran is entitled to an extension of the temporary total 
rating through October 2005, as claimed.  


ORDER

Entitlement to an extension of a temporary total rating for 
convalescence through October 2005 is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


